Name: Regulation (EEC) No 2114/75 of the Commission of 11 August 1975 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 215/ 12 Official Journal of the European Communities 13 . 8 . 75 REGULATION (EEC) No 2114/75 OF THE COMMISSION of 11 August 1975 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Articles 10 (3) and 28 thereof ; Whereas the second subparagraph of Article 10 ( 1 ) of Regulation (EEC) No 804/68 lays down that for purposes of aid buttermilk used for feed is to be regarded as skimmed milk ; Whereas it has therefore become necessary with a view to varying the requirements as to the specific gravity of skimmed milk for which aid is to be granted and providing the relevant control measures, to amend Article 1 of Commission Regulation (EEC) No 1 105/68 (3 ) of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed, as last amended by Regulation (EEC) No 912/75 (4 ) ; Whereas , following the enlargement of the field of application of the said Regulation , the use of a specific colouring matter should be accepted as another method of denaturing ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, (a) it has been denatured by one of the methods provided for in Article 2 ; or (b) it has been subject to administrative control providing guarantees equivalent to denaturing. 2 . Details of the administrative control proce ­ dures set up by the Member States shall be communicated regularly to the Commission . 3 . Aid shall be granted only for quantities of skimmed-milk within the meaning of Article 1 ( 1 ) (c) of Regulation (EEC) No 986/68 incorporated in milk for animals . 4 . Where skimmed milk and buttermilk resulting from the processing of milk into cream or butter are intended for incorporation in milk for animals and to qualify for aid, they may not be diluted in any way which is not normally part of the production methods used, in particular with water and/or whey . 5 . Without prejudice to Arti'cle 5 , Member States shall take all the necessary measures to ensure compliance with paragraph 4 and shall in particular carry out checks on the defatted dry matter content of the skimmed milk and butter ­ milk referred to in that paragraph . 6 . Member States shall notify the Commission each month of the average values obtained during the previous month for the defatted dry matter content as referred to in paragraph 5, indicating the minimum and maximum values recorded and specifying the method of analysis used '. HAS ADOPTED THIS REGULATION : Article 2 The following subparagraph is added to Article 2 of Regulation (EEC) No 1105/68 : '4 . At least 1 gramme of carmoisine (azorubin E 122) is added per 1 000 kilogrammes'. Article 1 Article 1 of Regulation (EEC) No 1105/68 is replaced by the following : ''Article 1 1 . Aid may be granted for skimmed milk produced and processed in the dairy only if : Article 3 This Regulation shall enter into force on 1 September 1 975 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . (&gt;) OJ No L 184, 29 . 7 . 1968 , p. 24 . Y) OJ No L 88 , 9 . 4. 1975, p. 9 . 13 . 8 . 75 Official Journal of the European Communities No L 215/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1975 . For the Commission P. J. LARDINOIS Member of the Commission